Citation Nr: 1002268	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  05-25 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic iridectomy of the left eye.

2.  Entitlement to service connection for allergies, claimed 
as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from October 1946 to March 
1948.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a September 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (RO) in Philadelphia, Pennsylvania. 

The Veteran testified at a December 2009 video-conference 
hearing.  In December 2009, the Veteran submitted a personal 
statement with a waiver of initial RO consideration of the 
evidence.  In January 2010, the Veteran submitted another 
personal statement without a waiver of initial RO 
consideration of the evidence.  As the additional argument, 
however, is essentially duplicative of statements already 
contained in the record, there is no prejudice to the Veteran 
in proceeding with appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a July 1948 rating decision, the RO denied service 
connection for post-traumatic iridectomy of the left eye.

2.  Evidence added to the record since the RO's July 1948 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the Veteran's claim 
of entitlement to service connection for post-traumatic 
iridectomy of the left eye.

3.  The Veteran's post-traumatic iridectomy of the left eye 
existed prior to his entry into service and did not 
permanently worsen during his period of active service.
  
4.  The Veteran was not exposed to ionizing radiation in 
service and does not have a radiogenic disease.

5.  The Veteran is not currently diagnosed as having 
allergies.  


CONCLUSIONS OF LAW

1.  A rating decision in July 1948 which denied entitlement 
to service connection for post-traumatic iridectomy of the 
left eye is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
July 1948 RO decision, and thus the claim for service 
connection for post-traumatic iridectomy of the left eye is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2009).

3.  Post-traumatic iridectomy of the left eye clearly and 
unmistakably existed prior to service and was not aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 CFR §§ 3.303, 3.304, 3.306 
(2009).

4.  The Veteran does not have allergies or radiogenic disease 
due to disease or injury incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.311 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In this decision, the Board reopens the Veteran's claim for 
service connection for post-traumatic iridectomy of the left 
eye which represents a complete grant of the benefit sought 
on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Thus, no discussion of VA's duties to notify and assist is 
required with respect to this issue.

With regard to adjudicating the reopened claim for service 
connection for post-traumatic iridectomy of the left eye, 
VCAA-compliant notice was sent in June 2009 and the claim was 
readjudicated in an October 2009 supplemental statement of 
the case.  With regard to the claim for service connection 
for allergies, the RO provided the Veteran pre-adjudication 
notice of the claim by a letter dated in November 2001.  

Although the notices provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claims for service connection 
for post-traumatic iridectomy of the left eye and allergies 
such error was harmless given that service connection is 
being denied for these claims, and hence no rating or 
effective date will be assigned with respect to these claimed 
conditions.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the issues on appeal.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
service medical records and post-service medical records.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. § 
3.159(c), which includes providing a medical examination when 
such is necessary to make a decision on the claim.  The 
Veteran was afforded a VA eye examination in August 2008 in 
conjunction with the reopened claim for service connection 
for post-traumatic iridectomy of the left eye.  Solicitation 
of a medical opinion is also not necessary in connection with 
the claim for service connection for allergies as there is no 
evidence of a current allergy disorder.  See 38 C.F.R. § 
3.159(c)(4)(A).

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claims at this time.

New and Material Evidence

The Veteran's claim of service connection for post-traumatic 
iridectomy of the left eye was last denied by a July 1948 
rating decision.  As there was no timely appeal, the RO's 
July 1948 denial of service connection is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The present claim was initiated by the Veteran in October 
2001.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the July 1948 decision, the RO denied service connection 
for post-traumatic iridectomy of the left eye on the basis 
that the evidence showed that this condition existed prior to 
service and there was no objective evidence that the 
Veteran's pre-existing left eye condition was 
aggravated/permanently worsened by his military service.  
Since that decision, the Veteran has alleged that he hit his 
head on the metal wall of the ship in December 1946 and that 
the vision in his left eye had decreased.  He further stated 
that he passed his vision test on induction into the Army, 
but when he applied for OCS a year later, he could not pass 
the vision test.  This evidence is clearly new in that it was 
not previously of record and is so significant that it must 
be reviewed in connection with the current claim as it 
indicates aggravation of his left eye disability.  The 
Veteran has therefore presented new and material evidence to 
reopen the claim of service connection for post-traumatic 
iridectomy of the left eye.

Service Connection

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.303, 3.306 (2009).  To establish 
service connection, there must be: (1) a medical diagnosis of 
a current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

Post-traumatic Iridectomy of the Left Eye

A review of the record reveals that the RO has considered the 
matter of service connection for post-traumatic iridectomy of 
the left eye on the merits.  As such, the Board may do 
likewise, without prejudicing the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Veteran claims entitlement to service connection for 
post-traumatic iridectomy of the left eye.  He claims that 
the vision in his left eye worsened when he hit his head on 
the metal wall of the ship in December 1946.  On entrance 
examination in October 1946, post-traumatic iridectomy of the 
left eye was noted due to history of trauma as a child.  Left 
eye vision was recorded as 20/20.  On separation examination 
in March 1948, uncorrected vision in the left eye was 
recorded as 20/200.  There is no medical documentation of the 
Veteran's claimed injury.

On VA examination in June 1948, the Veteran reported an 
injury to the left eye with an operation at the age of 3.  
Uncorrected vision in the left eye was 20/3000 and corrected 
was 20/70.    

In August 2009, the Veteran underwent a VA eye examination.  
Based on a review of the medical evidence, the examiner 
opined that it was more likely than not that the Veteran 
entered service with reduced vision in the left eye due to a 
combination of anisometropic amblyopia and iris/corneal 
damage from trauma.  An examination by a VA physician in June 
1948 just three months after the Veteran's discharge 
documented his best corrected vision to be 20/70 in the left 
eye which is consistent with his ocular history.  The 
examiner felt that it was more likely than not that the 
decrease in the left eye vision experienced by the Veteran 
while he was in the service was due to an increase in 
refractive error of the left eye.  The examiner noted that 
there was no documented medical evidence that the Veteran 
experienced any physical injury to his left eye while on 
active duty.  Therefore, the examiner concluded that it was 
less likely that the Veteran's active duty service made the 
pre-existing condition to his left eye worse.

In addition to the above-mentioned requirements for service 
connection, it should also be noted that claimants are 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities.  38 U.S.C.A. § 1111 (West 2002).  Only such 
conditions as are recorded in entrance examination reports 
are to be considered as "noted," and a history of preservice 
existence of conditions recorded at the time of examination 
does not constitute a "notation" of such conditions.  Crowe 
v. Brown, 7 Vet. App. 238, 245 (1994); see also Vanerson v. 
West, 12 Vet. App. 254, 259 (1999) (history of pre-service 
existence of conditions recorded at the time of examination 
will be considered together with all other material evidence 
in determinations as to inception (citing 38 C.F.R. § 
3.304(b)).

In order to rebut the presumption of soundness, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The Veteran is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches  See Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); see also 
VAOPGCPREC 3- 2003. In rebutting the presumption of 
soundness, records made prior to, during or subsequent to 
service, concerning the inception of the disease/disorder may 
be considered.  See Harris v. West, 203 F.3d 1347, 1350 (Fed. 
Cir. 2000).

As to the first Wagner prong, the Board notes that the 
Veteran did report a history of post-traumatic iridectomy of 
the left eye.  This was on his entry to active service.  
Shortly following discharge on VA examination in June 1948, 
the Veteran acknowledged a left eye injury as a child.  
Moreover, the August 2009 VA examiner reviewed the service 
treatment records, to include the entrance and separation 
examination reports, and concluded that the Veteran's post-
traumatic iridectomy of the left eye did pre-exist his 
military service.

In reviewing the above evidence, the Board finds that such 
evidence does rise to the level of clear and unmistakable 
evidence to show that the Veteran's post-traumatic iridectomy 
of the left eye did exist prior to his military service.  
This is based on the history related on the entrance 
examination, his statements at the June 1948 and August 2009 
VA examinations and the August 2009 VA examiner's opinion 
that the disorder pre-existed service.  The presumption of 
soundness is rebutted.  Thus the first prong of Wagner has 
been satisfied.

The VA examination report of August 2009 addresses the second 
prong of Wagner. The examiner's medical opinion was that the 
Veteran's post-traumatic iridectomy of the left eye was not 
aggravated or made permanently worse by service.  The Board 
finds that this competent evidence is clear and unmistakable 
evidence that the Veteran's post-traumatic iridectomy of the 
left eye was not aggravated during service.  There is no 
evidence to counter this medical opinion.  Accordingly, pre-
existing post-traumatic iridectomy of the left eye was not 
aggravated by his active military service.  38 U.S.C.A. §§ 
1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306.    

Entitlement to service connection must be denied for post-
traumatic iridectomy of the left eye.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

Allergies

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods. Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, presumptive service connection 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is 
warranted for certain diseases present in "radiation-exposed 
Veterans."  Second, a "radiogenic disease" may be service- 
connected on a direct basis after specified developmental 
procedures are conducted under the framework of 38 C.F.R. § 
3.311.  Third, even if the claimed disability is not listed 
as a presumptive disease under 38 C.F.R. § 3.309(d) or as a 
radiogenic disease under 38 C.F.R. § 3.311, direct service 
connection must still be considered by way of in-service 
incurrence or aggravation therein, including presumptive 
service connection for chronic diseases.  Combee, 34 F.3d at 
1043.

38 C.F.R. §§ 3.309 presumptively permits service connection 
for certain cancer types for "radiation-exposed" Veterans.  A 
"radiation-exposed Veteran" is defined as a Veteran who was 
involved in a "radiation-risk activity" during military 
service. Regulations define "radiation-risk activities" to 
include: onsite participation at atmospheric nuclear tests; 
participation in the occupation of Hiroshima or Nagasaki, 
Japan during specific periods of time; and service at 
specific nuclear weapons production facilities.  38 C.F.R. §§ 
3.309(d)(3).

Diseases specific to radiation-exposed Veterans for the 
purpose of presumptive service connection under 38 C.F.R. § 
3.309(d) are the following: leukemia (other than chronic 
lymphocytic leukemia), multiple myeloma, lymphomas (except 
Hodgkin's disease), and cancers of the thyroid, breast, 
pharynx, esophagus, stomach, small intestine, pancreas, bile 
ducts, gall bladder, liver (except if cirrhosis or hepatitis 
B is indicated), salivary gland, urinary tract, bone, brain, 
colon, lung, and ovary.  38 C.F.R. § 3.309(d)(2).

On the other hand, 38 C.F.R. § 3.311 does not provide 
presumptive service connection for radiogenic disease but 
provides special procedures to help a Veteran or his 
survivors prove his or her claim on a direct basis.  Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The governing 
regulation states that, in all claims in which it is 
established that a "radiogenic disease" first became manifest 
after service, and it is contended that the disease resulted 
from ionizing radiation exposure, a dose assessment will be 
made.  38 C.F.R. § 3.311(a)(2).  Dose data will be requested 
from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing. 38 C.F.R. § 
3.311(a)(2).  According to 38 C.F.R. 
§ 3.311(b)(1), when (1) there is a determination that the 
Veteran was exposed to ionizing radiation by way of a dose 
assessment or other records; (2) that he subsequently 
developed a "radiogenic disease"; and (3) this disease became 
manifest within a certain specified period after exposure to 
radiation in service, VA will refer the claim to the Under 
Secretary for Benefits to consider the claim and request an 
advisory opinion.  However, if any of the foregoing three 
requirements have not been met, it shall not be determined 
that a disease has resulted from exposure to ionizing 
radiation under such circumstances.

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes skin cancer.  38 C.F.R. 
§ 3.311(b)(2)(vii). Section 3.311(b)(5) requires that skin 
cancer become manifest 5 years or more after exposure to 
ionizing radiation.

Finally, and notwithstanding the above, the Federal Circuit 
Court has held that when a Veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee, 34 F.3d at 1043-1044.  
Thus, the Board must not only determine whether the Veteran 
has a disability which is recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether his disability is otherwise the 
result of active service.

The Veteran seeks service connection for allergies, to 
include as a result of exposure to ionizing radiation.  He 
alleges that he developed allergies after he returned from 
the armed forces in Japan due to the foods he consumed there 
and that for many years he has been treated with various 
allergy medications.  He also contends he was subject to 
ionizing radiation while serving in Japan after World War II.

Initially, the Board notes that the Veteran had active 
military service from October 1946 to March 1948.  Notably, 
the Veteran's service personnel records indicate that he had 
service in Japan between December 24, 1946 and March 10, 1948 
and received the Army of Occupation Medal (Japan).  
Accordingly, the Veteran does not meet the criteria for 
"radiation-exposed" as defined by 38 C.F.R. § 3.309(d)(3).  
Specifically, a "radiation-exposed Veteran" is defined as a 
Veteran who while serving on active duty or on active duty 
for training or inactive duty for training, participated in a 
radiation-risk activity, to include the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946. See 38 C.F.R. § 3.309(d)(3)(ii)(B) (2008).  Personnel 
records indicate that the Veteran did not arrive in Japan 
until December 1946.  As the Veteran did not participate in a 
radiation-risk activity as defined by regulation, the 
presumptive provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d) are not available in this case.

The Veteran's service treatment records are negative for any 
evidence of any allergies.   

The Veteran submitted a report from Blue Cross and Hillcrest 
Hospital which confirmed that he was hospitalized from May to 
June 1975.  A July 1975 physician's report that the Veteran 
was hospitalized in May 1975 for cramps in his lower 
abdominal area for ascites and eosinophilia.  

A copy of a 1975 medical payment receipt indicated that the 
Veteran received an allergy injection.

An October 1985 private treatment report showed that the 
Veteran underwent an allergy screening test.  

In an August 2003 letter from D. Guerry, M.D. it was 
indicated that the Veteran was seen for the first time in 
1979 for nausea, vomiting, abdominal pain, abdominal 
distention and eosinophila.  Dr. Guerry noted that the 
Veteran was ultimately treated with prednisone and 
concomitant with this had a complete resolution of his signs 
and symptoms and the eospinophilia resolved.  He was 
considered to have eosinophilic gastritis and follow-up was 
uneventful until 1986, when he had documentation of intense 
peripheral blood eosinophilia.  Dr. Guerry noted that since 
the Veteran was last seen, he had nothing to suggest a 
syndrome associated with eosinophilia.  Also, it was noted 
that the Veteran thinks of himself as allergic to Demerol and 
codeine, but that he likely does not have true allergies to 
these agents.  The Veteran was diagnosed as having a remote 
history of hypereosinophilia with GI symptoms and ascites, 
probable eosinophilic gastroenteritis.  Dr. Guerry affirmed 
that the Veteran's eosinophilic gastroenteritis was a thing 
of the past.    

In December 2009 hearing testimony and in written statements 
submitted in December 2009 and January 2010, the Veteran 
reported experiencing sinus-related allergies with coughing 
and sneezing.  

The first question that must be resolved is whether the 
Veteran meets the requirement of having a current disability. 
To be present as a current disability, the claimed condition 
must be present at the time of the claim for benefits, as 
opposed to sometime in the distant past.  Gilpin v.West, 155 
F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that 
there be a current disability is satisfied when the 
disability is shown at the time of the claim or during the 
pendency of the claim, even though the disability 
subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).

The Veteran filed his claim in October 2001.  He reported 
receiving treatment for allergies/stomach related complaints 
after discharge from active duty service.  The medical 
evidence of record reveals that the Veteran received 
treatment for eosinophilia in 1975 and in 1986 which has 
completely resolved.  Currently, the record does not contain 
any complaints of or treatment for any symptoms of allergies 
or stomach-related complaints.  As such, the Board cannot 
further consider his claim for service connection for 
allergies.

The only evidence supporting the Veteran's claims of service 
connection for allergies is his written statements.  As a 
layperson, however, without the appropriate medical training 
and expertise, the Veteran simply is not competent to render 
a probative opinion on a medical matter, to include a 
diagnosis.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
  
The preponderance of the competent evidence of record is 
against finding that the Veteran currently suffers from 
allergies.  As such, entitlement to service connection must 
be denied.




ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for post-traumatic iridectomy of 
the left eye.

Service connection for post-traumatic iridectomy of the left 
eye is denied.

Service connection for allergies is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


